       Case 4:21-cv-00033-BSM Document 7 Filed 02/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

KENNETH RAY PITTS                                                        PETITIONER
ADC #085938

v.                        CASE NO. 4:21-CV-00033-BSM

DEXTER PAYNE                                                            RESPONDENT
Director, ADC


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 2nd day of February, 2021.

                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
